                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION

UNITED STATES OF AMERICA,                    )
                                             )
                      Plaintiff,             )
                                             )
v.                                           )       Case No. 19-00234-01-CR-W-BCW
                                             )
DEJUAN CUTCHLOW,                             )
                                             )
                      Defendant.             )

                                            ORDER

       Before the Court is Magistrate Judge Lajuana M. Counts’ Report and Recommendation

(Doc. #37) denying Defendant Cutchlow’s Motion to Suppress (Doc. #21). Defendant filed

objections (Doc. #38) to the Report and Recommendation. After an independent review of the

record, the applicable law, and the parties’ arguments, the Court adopts Magistrate Judge Counts’

findings of fact and conclusions of law. Accordingly, it is hereby

       ORDERED for the reasons stated in the Report and Recommendation (Doc. #37),

Defendant’s Motion to Suppress (Doc. #21) is DENIED. It is further

       ORDERED that Magistrate Judge Counts’ Report and Recommendation be attached to and

made part of this Order.

       IT IS SO ORDERED.




DATED: September 24, 2020                            /s/ Brian C. Wimes
                                                     JUDGE BRIAN C. WIMES
                                                     UNITED STATES DISTRICT COURT




         Case 4:19-cr-00234-BCW Document 41 Filed 09/24/20 Page 1 of 1
